Title: To James Madison from Robert R. Livingston, 11 April 1803
From: Livingston, Robert R.
To: Madison, James


No. 73Dear sir
Paris 11th. April 1803
My Notes will tell you how far I have officially pressed the Government on the subject of Louisiana. I have omitted no means in conversation of eradicating their prejudices in its favor & I informed you that I had reason to think that I had been successful with all unless it was the first Consul to whom I addressed myself in the letter & essays that you have seen, & that were attentively read by him, as well as several informal Notes to his Brother. I had reason to think that he began to waver but we had nothing to offer but money & commercial advantages, the latter I did not think myself entitled to be liberal of, & on the first I found in them a certain degree of reluctance to treat, as derogatory to the dignity of the government. The affair of New Orleans gave me two very important strings to touch. I endeavoured to convince the government that the U. States would avail themselves of the breach of the Treaty to possess themselves of New Orleans & the Floridas—That Britain would never suffer Spain to grant the Floridas to France even were she so disposed, but would immediately seize upon them as soon as the transfer was made; that without the Floridas Louisiana would be indefensible as it possesses not one port even for Frigates. I shewed the effect of suffering that important Country to fall into the hands of the British, both as it affected our Country & the naval force of all Europe. These reasons with the probability of war have had I trust the desired effect. Mr. Talleyrand asked me this day, when pressing the subject, whether we wished to have the whole of Louisiana. I told him no, that our wishes extended only to New Orleans & the Floridas, that the policy of France however should dictate (as I had shewn in an official Note delivered) to give us the Country above the River Arkansa in order to place a barrier between them & Canada. He said that if they gave New Orleans the rest would be of little value, & that he would wish to know “what we would give for the whole,” I told him it was a subject I had not thought, but that I supposed we should not object to twenty Millions provided our Citizens were paid. He told me that this was too low an offer, that he would be glad, I would reflect upon it and tell him to morrow. I told him that as Mr. Monroe would be in Town in two days I would delay my further offer until I had the pleasure of introducing him. He added however that he did not speak from authority, but that the idea had struck him. I have reason however to think that this resolution was taken in council on Saturday. On Friday I received Mr. Ross’s motion. I immediately sent it to Mr. Talleyrand with an informal note expressive of my fears that it would be carried into effect & requesting that Genl. Bernadotte might not go ’till something effectual was done. I also translated it and gave it to Genl. Bernadotte, & pressed upon him the necessity of asking express instructions in case he should find the Island in possession of the Americans. He went immediately to Joseph Bonaparte. These I believe were exciting causes to the train we are now in & which I flatter myself we shall be able on the arrival of Mr. Monroe to pursue to effect. I think from every appearance that war is very near at hand, & under these circumstances I have endeavored to impress the government that not a moment should be lost least Britain should anticipate us. I have used every exertion with the Spanish embassador and Lord Withworth [sic] to prevent the transfer of Florida and wrote to Mr. Graham in Mr. Pinckneys absence to give every attention to that object & to avail himself of the coolness which subsisted between the French embassador and the Prince of Peace. This has retarded the negotiation & unless they get Florida, I have convinced them Louisiana is worth little. I would rather have confined our views to a smaller object & I think that if we succeed it would be good policy to exchange the west bank of the Mississippi with Spain for the Floridas reserving New Orleans. Perhaps however I am too sanguine in my expectations, we will not therefore dispose of the skin ’till we have killed the Bear. I have written to Mr. King, pressing him to stay
’till a successor is appointed. The moment is so critical that we cannot justify being without a Minister in England, he is a very useful one. I believe you may calculate that Britain will not give up Malta, & that France will not leave it in her hands by consent, & of course hostilities must commence, or Britain be kept at immense expence in her present warlike attitude, while France expends nothing. This she cannot submit to, & must therefore strike the first stroke which this Country wishes in order to render the war more popular here. France has marched troops into Holland, & those of Victor are embarking but I think will not sail, or if they do will be intercepted by England who will probably think they are designed for the Islands, which is very probable.
Mr. Monroe arrived on the 8th at Havre, I expect him here in two days at farthest from this date. His passage was 29 days. I shall see the Minister again to morrow in order to sound him more fully before we offer any thing formal on Mr. Monroes arrival. I wished & proposed that Genl. Bernadotte should wait ’till something was done, having formally notified the Minister that Mr. Monroe had arrived, but I could not prevail upon him to make any alteration. He said that Mr. Bernadotte having received his dispatches was to be considered by him as gone. You will receive this by Mr. Petrie his Secretary who waits here ’till to morrow. I am Dear Sir with the most respectful consideration Your most Obt. Hum Sert
Robt R Livingston
12th. Orders are gone this day to stop the sailing of vessels from the French ports. War is inevitable. My conjecture as to their determination to sell is well founded. Mr. Monroe is just arrived here.
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC marked “Duplicate.” In a clerk’s hand, signed by Livingston. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by JM. Letterbook copy marked, “Sent by Mr. Petry Secy of the french legation the 28th.”



   
   See Livingston to JM, 24 Jan. 1803, n. 2.



   
   General Beurnonville’s lack of diplomatic grace and his contempt for Godoy had led to strained relations between the two (Hilt, Troubled Trinity, pp. 146, 148–49).


